Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 2001, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant, a Child Care Counselor II at a residential facility for troubled children, was fired for making a false statement on her job application. The Unemployment Insurance Appeal Board subsequently ruled that, in the absence of evidence that claimant was aware that her injury to her left knee would have an adverse impact upon her ability to perform her job-*748related duties, her failure to provide this information at her prehiring medical evaluation did not rise to the level of disqualifying misconduct.
Whether a claimant is guilty of misconduct within the meaning of the Labor Law is a factual issue for resolution by the Board, and its decision will not be disturbed so long as it is supported by substantial evidence in the record (see, Matter of Santa [Eastman Kodak Co.—Sweeney], 236 AD2d 776). Here, the employer’s human resources manager testified that to her knowledge, claimant was not given a copy of her job description, which contained a specific weight-lifting requirement, prior to being hired. In her testimony, claimant agreed that she had not been shown a job description, nor was it mentioned during the course of her interview that she would be required to lift 50 pounds. We therefore conclude that the Board’s determination is supported by substantial evidence, despite the fact that the record may contain evidence that could support a contrary conclusion.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.